

115 HR 1377 IH: Transitioning to Integrated and Meaningful Employment Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1377IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Harper introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to better align certain provisions of such Act with
			 Federal disability laws and policies intended to remove societal and
			 institutional barriers to employment opportunities for people with
			 disabilities.
	
 1.Short titleThis Act may be cited as the Transitioning to Integrated and Meaningful Employment Act of 2017. 2.Discontinuance of special certificates for individuals with disabilities (a)No issuance of new special certificatesBeginning on the date of enactment of this Act, the Secretary of Labor shall not issue any new special certificates under section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)).
 (b)Conditions for renewal of certificatesBeginning on the date of enactment of this Act, the Secretary of Labor shall not renew any special certificate to an employer previously provided such a certificate under section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) unless the employer provides, on an annual basis, to the Secretary the following information:
 (1)Individualized assessments of each employee paid subminimum wages under any such special certificate, including the wages earned, skills developed, and qualifications required for employment with such certificate holder at or above minimum wage for that year.
 (2)Individualized assessments of the employee that identify how obstacles related to the disability prevent each employee paid subminimum wages from transitioning into available job opportunities that pay at or above the minimum wage and the resources provided to each such employee in order to mitigate those disability-related obstacles.
 (3)A transition plan for each such employee that includes demonstrable benchmarks to facilitate the placement of each such employee into employment opportunities that compensate for work at or above the minimum wage.
 (c)PublicationThe Secretary of Labor shall make the information submitted under subsection (b) publicly available and updated on the website of the Department of Labor. Such publicly available information shall not include any personally identifiable information regarding any employee who is the subject of the assessments and plans required under such subsection or who is paid a subminimum wage pursuant to a special certificate described in such subsection.
 (d)DefinitionsAs used in this Act— (1)the term minimum wage means the minimum wage in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and
 (2)the term subminimum wage means any wage paid to any employee pursuant to a special certificate issued under section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) that is less than the minimum wage.
 (e)EnforcementAny employer that continues to pay a subminimum wage to an employee without meeting the conditions set forth in subparagraph (b) shall be deemed to have violated a regulation or order of the Secretary of Labor issued under section 14 of the Fair Labor Standards Act of 1938 (29 U.S.C. 214).
 3.Repeal special certificate provisionsEffective on the date that is 6 years after the date of the enactment of this Act, subsection (c) of section 14 of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) is repealed, and any outstanding special wage certificates issued under such subsection shall be revoked.
		